              Case 1:21-vv-00814-UNJ Document 7 Filed 02/11/21 Page 1 of 1




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 21-0814V


    PETE HEFFRON,                                                 Chief Special Master Corcoran

                            Petitioner,
    v.                                                            Filed: February 11, 2021

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                           Respondent.


                 SCHEDULING ORDER – PRE-ASSIGNMENT REVIEW (“PAR”)

         On February 11, 2021, Petitioner requested additional time to comply with
Section E – Certified Records, of the Pre-Assignment Review (PAR) Initial Order.
Petitioner is granted an additional 90 days to comply with the requirements of the PAR
initial order. If Petitioner encounters any difficulty obtaining these certifications or
records, he may file a motion to authorize his counsel to issue a subpoena for these
records.1

      The following is ORDERED: The deadline for Petitioner to file any
outstanding records required by the PAR Initial Order is extended to Wednesday,
May 12, 2021,

     Any questions about this order or about this case generally may be directed to
OSM staff attorneys, Andrew Schick, andrew_schick@cfc.uscourts.gov, and Francina
Segbefia, francina_segbefia@cfc.uscourts.gov.

IT IS SO ORDERED.

                                                               s/Brian H. Corcoran
                                                               Brian H. Corcoran
                                                               Chief Special Master




1
    https://www.uscfc.uscourts.gov/sites/default/files/Motion-for-Subpoena-Authority.pdf
